Citation Nr: 1115135	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  04-07 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-surgical syndrome of the feet, bilaterally.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active service from September 1974 to March 1975, from May 1977 to February 14, 1985 and from February 15, 1985 to November 14, 1986.  In October 2002, the Department of Veterans Affairs (VA) determined in an Administrative Decision that the Veteran's period of service from May 1977 to February 14, 1985 was honorable, but that the Veteran was discharged under other than honorable conditions for the period of service between February 15, 1985 and November 14, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran requested and was afforded a Travel Board hearing before the undersigned at the RO in Montgomery, Alabama in June 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  During his hearing the Veteran asserted that he is unemployable due to his service-connected bilateral foot disability.  The record shows that he was denied a TDIU in a rating decision in October 2007, and he disagreed with the decision in February 2008.  A statement of the case was issued in October 2008; however, the Veteran did not perfect his appeal.  In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a claim for TDIU is a part of the determination of the appropriate disability rating in the adjudication of a claim for disability compensation and not a freestanding claim for a separate benefit, the Board finds that the claim for TDIU is also subject to review in this appeal.  

In December 2009, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives concerning the issue decided below.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review. 

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's post-surgical syndrome of the feet, bilaterally, is not productive of marked contraction of plantar fascia with dropped forefoot; very painful callosities; or marked varus deformity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for Veteran's post-surgical syndrome of the feet, bilaterally have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained private treatment records, Social Security Administration (SSA) records, VA outpatient records and some of the Veteran's service treatment records.  In this regard, the Board notes that while some of the service records are apparently missing, and a due process concern has arisen as to the service connection issue, a remand to provide the Veteran notice of unavailability is not necessary as to the initial rating issue.  This is because the service treatment records would have no pertinent impact on the degree of disability of the Veteran's bilateral foot disorder during the appeal period.  

The Veteran was also afforded VA examinations in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Each examiner examined the Veteran and took a complete history.  The claims file was reviewed on each except the examination conducted in February 2003.  The examinations provided adequate basis for rating the Veteran's disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected bilateral foot disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Higher Initial Evaluation

The Veteran seeks a higher initial evaluation for his service-connected bilateral foot disorder beyond the currently assigned 30 percent.  Given its review of the record, the Board finds that an evaluation in excess of 30 percent for the Veteran's service-connected post-surgical syndrome of the feet, bilaterally is not warranted at any time during the period of this appeal.   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's post-surgical syndrome of the feet, bilaterally, is rated as 30 percent disabling under Diagnostic Code 5278.  Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

The Veteran was examined by VA in February 2003.  He reported undergoing surgery in service for hammer toe deformities.  The examiner stated that both feet remain symptomatic and that the Veteran described painful weight bearing.  He reported having calluses on both feet and cuts under the toes as well as morning stiffness which improves after being up and about.  Examination showed that he ambulated with a cane and was able to move about the examination room without the cane.  There was a very small shaved corn directly on the tip of the right great toe and a tender shaved callous under the fifth toe MP joint and a tender shaved callous over the posterolateral  heel joint.  He had a tender shaved callous underneath the left fifth metatarsal head and a slight posterolateral healed callous buildup noted.  The examination did not show that the Veteran had marked contraction of plantar fascia with dropped forefoot; very painful callosities; or marked varus deformity for either foot.  The impression was service-connected post-surgical syndrome of both feet.  The examiner went on to state that as to the DeLuca provisions, there was pain on motion and that pain would further limit function during flare-ups or with increased use, but that it was not feasible to attempt to express any of these in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  

In March 2005, the Veteran was examined by VA.  The claims file was reviewed.  The Veteran reported having pain of 8 or 9 in severity lasting one half of a day and precipitated by standing.  He complained of swelling daily.  The examiner stated that the Veteran has pes cavus with minimal hammer deformity of mainly the third and fourth digits on the left foot.  There was no abnormal callous or bunion formation and his shoes showed no sign of abnormal wear.  Other than some oncholytic nails, the examiner reported, the examination was essentially normal.  X-rays showed no evidence of fracture or dislocation.  There was minimal narrowing of the joint spaces or probably hammer toes noted on the left foot.  The impression was mild degenerative change.  The diagnosis was pes cavus, bilaterally; the Veteran is not complaining of pain in the plantar arch; mild hammer toe deformity, left third and fourth digits: and postop right and left second toe.  

The Veteran underwent a VA examination in June 2007.  The Veteran reported that he had daily foot pain.  He noted having swelling and stiffness as well as fatigability and lack of endurance in both feet.  Examination showed normal wear and tear on both shoes.  Bilateral pes planus was noted.  There were no calluses noted.  Pain to palpation was shown for any joint involving the foot.  There was minimal hammertoe deformity of the 3rd and 4th digits of the left foot.  Achilles tendons were noted to be in alignment and no orthotic devices were in the shoes.  Minimal hammertoe deformity of the 3rd and 4ht digits of the left foot was noted.  Bilateral pes planus was diagnosed.  

The Veteran was examined by VA in March 2010.  The claims file was reviewed.  He complained of getting sharp pains in the feet and pain when walking.  He reported getting calluses on the small toe every 45 days or so.  He reported using inserts and orthopedic shoes which helped with pain.  Examination of the right foot showed that dorsiflexion of the great toe, second, third fourth and fifth toe was intact.  No pes planus or pes cavus was appreciated.  There was no painful motion, edema, weakness, instability or tenderness.  It was noted that there were no functional limitations with standing or walking and no evidence of abnormal weight bearing or calluses or shoe wear.  There was no Achilles tendon misalignment or pain with manipulation.  The same findings were noted for the left foot.  The examiner indicated that post surgical changes noted on both feet were without functional impairment. It was stated that there was no loss of function with repetition and that loss of function due to flare-ups could not be determined without resorting to mere speculation.  X-rays showed deformities of multiple bones of the forefeet, and it was noted that some of these may be post surgical.  There was no subluxation or fracture with hammertoe deformities as well as a valgus deformity of the right second PIP joint.  Soft tissue appeared within normal limits.  The diagnosis was service-connected postsurgical syndrome, bilateral foot; no functional impairment.  

At the outset, the Board notes that the most appropriate diagnostic code in this case is Diagnostic Code 5278 as it most nearly describes the Veteran's bilateral foot involvement and disability.  The only other potentially applicable code which could afford him a higher rating is DC 5276 which addresses pes planus.  Under that code the evidence would have to show pronounced, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 which are not shown.  The Veteran does not meet the criteria for a higher 50 percent rating under either code.  

The Veteran has been examined three times to determine his current level of severity and comprehensive and detailed examinations were accomplished.  He does not have marked contraction of plantar fascia with dropped forefoot.  While some calluses have been noted on occasions, he does not have very painful callosities or marked varus deformity.  And none of these findings have been noted on any private medical records in the file, records from the Social Security Administration or on VA outpatient treatment records dated from 2004 to 2010 as well.  As such, an increased initial rating is not warranted at any time during the appeal period. 

In addition, separate service connection is not warranted for scars since there is no complaint or finding of any unstable or painful scars for either foot as a result of the surgery performed in service.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  On VA examination in February 2003, it was noted that the Veteran had well healed scars over the dorsal aspect of the lateral foretoes of the right foot and the left foot.  

The Board has also considered whether application of the bilateral factor is warranted for the Veteran's bilateral foot disability under 38 C.F.R. § 4.26 (2010).  However, the Schedule specifically accounts for the bilateral nature of the disability in both the provisions for pes cavus, under which the Veteran is currently evaluated, and flatfoot, which may be potentially applicable to the Veteran's symptoms.  Accordingly, the bilateral factor is not applicable to this disability, as its bilateral nature is already specifically taken into account when determining the currently assigned rating. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).  However, because the diagnostic code pertaining to pes cavus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable.  Under this code, arguably, functional loss due to pain is contemplated in the criteria for the 30 percent rating under Diagnostic Code 5278.  The relevant factors have already been contemplated in the currently assigned disability evaluation for the Veteran's bilateral foot disability, and as noted above on VA examinations, the medical reports do not show that he experiences additional loss of range of motion or functional impairment with repetitive motion or use.   

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups is rated as 10 percent disabling. Degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, is rated as 20 percent disabling.  Id. A minor joint group is defined as multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities. 38 C.F.R. § 4.45(f).

In this case, although there is no evidence of limitation of motion, the March 2005 examiner found that the X-ray impression was mild degenerative change.  A review of the March 2005 X-ray report does not indicate arthritis and no other X-rays document arthritis.  Accordingly, the X-ray evidence does not establish entitlement to a rating under Diagnostic Code 5003 for degenerative arthritis.  

The Board recognizes that a lay person is competent to describe what comes to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with bilateral foot disability are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While the appellant asserts that his service-connected bilateral foot disability is more severely disabling, the Board observes that the findings on VA clinical examinations do not demonstrate more significant foot symptomatology evidencing more severe disability in this regard.  The Board concludes that the observation of a skilled professional precisely identifying functional loss and remaining functional use are more probative than his lay statement.  In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

To the extent that he reports pain, the current evaluation contemplates pain.  See 38 C.F.R. § 4.59.  In view of such, the Board finds that the VA examiners' findings are more credible and probative.

Consequently, for these reasons, the Board concludes that the evidence does not support the assignment of an evaluation in excess of 30 percent for the service-connected bilateral foot disorder at any time during the appeal period.   


The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating in excess of 30 percent for post-surgical syndrome of the feet, bilaterally, is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible due process consideration.  

In December 2009, the Board remanded this claim for additional development.  It was noted that the Veteran contends that he is entitled to service connection for degenerative disc disease of the lumbar spine.  Specifically, the Veteran contends that he had a preexisting back disorder that was permanently aggravated by his military service.  During his June 2009 hearing, the Veteran testified the he slipped on ice and fell on his back and that he received medical treatment for this injury and that he had to wear a neck brace.  The Veteran also testified during his June 2009 hearing that he received an enlistment examination at the time he entered active duty.  The Veteran has testified to requiring extensive medical treatment for his back during active duty.  It was noted that these claims could not be corroborated, as the record did not contain all of the Veteran's in-service medical records, to include any enlistment examinations that would suggest a preexisting condition.  It was pointed out that there are also no records from the Veteran's period of active duty from September 1974 to March 1975.  The Veteran testified to receiving an enlistment examination, suggesting that additional records do exist.  The Board indicated that the evidence demonstrates that a number of the Veteran's service treatment records are clearly absent from the claims folder, and that therefore additional effort must be made to obtain these missing records.

The RO was instructed to contact the National Personnel Records Center (NPRC) and request the Veteran's service treatment records.  It was noted that if copies were obtained, these records must be associated with the Veteran's claims file and that if VA determines that the service treatment records are unavailable, VA was instructed to provide the Veteran with notice of this fact under 38 C.F.R. § 3.159(e).  

VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)(1).  If the Secretary determines that continued searching would be futile, he must provide the claimant with an explanation of how service records are maintained, why the search that was undertaken constitutes a reasonably exhaustive search, and why further efforts (e.g., inquiries directed to the named facilities, if they are still operational) are not justified.  See Godwin v. Derwinski, 1 Vet App. 419, 425 (1991).

If VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact. VA will make a record of any oral notice conveyed to the claimant.  For non- Federal records requests, VA may provide the notice at the same time it makes its final attempt to obtain the relevant records.  In either case, the notice must contain the following information (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence. 38 C.F.R. § 3.159(e)(1)

Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  It is noted that a search was made for the service treatment records and that the only records obtained as a result were duplicates of the records already in the file.  The RO did not inform the Veteran of this under the requirements of 38 C.F.R. § 3.159(e) as was mandated by the Board.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran is claiming a TDIU.  Additional information is required to determine the degree of occupational impairment resulting from the Veteran's service-connected disability.  See Beaty v. Brown, 6 Vet. App. 532 (1994).

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19.

The Veteran is service connected for a bilateral foot disorder and is seeking service connection for his low back disorder.  The Veteran underwent a VA examination in March 2010 that addressed the bilateral foot disorder as well as the low back disorder.  However, the record does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disability(s).  As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique that the Court has previously determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991) (citations omitted).  A VA addendum opinion is therefore needed to fairly decide the TDIU claim at issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request specific confirmation of the fact that the requested service records are not available from NPRC, and make a formal finding of such unavailability.  See Spencer v. West, 13 Vet. App. 376, 380, (2000); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§ 3.203(a), (c) (All as to reliance placed by VA upon service department and NPRC determinations).  

2.  Then the RO/AMC must send the Veteran a notice letter specifically complying with 38 C.F.R. § 3.159(e)(1) and notifying him of VA's inability to obtain records.  The Veteran should be informed that VA was unable to obtain such records, provided an explanation of the efforts VA made to obtain the records, and given a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain.  

The Veteran should be allowed a reasonable amount of time to respond.  

3.  Next, the RO/AMC should refer the file and a copy of this remand to the March 2010 VA medical examiner for an addendum opinion as to the effect of the Veteran's service-connected disability(s) on his employability.  Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disability(s).  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disability(s) (that is, without considering any employment handicap he may have as a result of conditions that are not service connected).  The examination report must include a complete rationale for all opinions and conclusions expressed.

If the March 2010 examiner is not available, the claims file should be referred to a qualified VA examiner for review and an opinion as outlined above.  

4.  The RO/AMC thereafter should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


